Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, alone or in obvious combination teaches the invention embodied in the independent claims of the present application. Specifically, for example Claim 1 recites: 
1. A method for synchronizing time-series sensor signals, comprising: receiving exemplary time-series sensor signals comprising ground truth versions of signals generated by a monitored system associated with a target use case; receiving a synchronization objective, which specifies a desired tradeoff between synchronization compute cost and synchronization accuracy for the target use case; performance-testing multiple synchronization techniques by introducing randomized lag times into the exemplary time-series sensor signals to produce time-shifted time-series sensor signals, and using each of the multiple synchronization techniques to synchronize the time-shifted time-series sensor signals across a range of different numbers of time-series sensor signals, and a range of different numbers of observations for each time-series sensor signal; using the synchronization objective to evaluate results of the performance- testing in terms of compute cost and synchronization accuracy; and selecting one of the multiple synchronization techniques for the target use case based on the evaluation.
	While the prior art of record fails to teach the independent claims, Several relevant references are cited in the attached PTO-892 and considered relevant to applicant’s disclosure. Specifically, the prior art teaches several analytic resampling process synchronization techniques as discussed in applicant’s disclosure. (See e.g. US Patents 7,391,835, 8,214,682, and 8,365,003). Moreover, Additional prior art taught methods for adaptive clock signal synchronization techniques in sensor networks which considered the relative resource and accuracy tradeoffs in clock synchronization methods (See e.g. PalChaudhuri, Santashil, Amit Kumar Saha, and D. B. Johnsin. "Adaptive clock synchronization in sensor networks." Third International Symposium on Information Processing in Sensor Networks, 2004. IPSN 2004. IEEE, 2004.; and Tavares Bruscato, Leandro, Tales Heimfarth, and Edison Pignaton de Freitas. "Enhancing time synchronization support in wireless sensor networks." Sensors 17.12 (2017): 2956.). Further, the attached PTO-892 form includes several references teaching time series analysis and synchronization techniques considered relevant to Applicants’ disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
5/17/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191